Exhibit 99.3 VERITEQ ACQUISITION CORPORATION AND SUBSIDIARIES (A Development Stage Company) FINANCIAL STATEMENTS (Unaudited) CONTENTS Page Condensed Consolidated Balance Sheets as of June 30, 2013 (unaudited) and December31, 2012 2 Condensed Consolidated Statements of Operations for the six-months ended June30, 2013 and 2012 and for the period from December 14, 2011 (Inception) to June 30, 2013 3 Condensed Consolidated Statement of Stockholders’ Deficit for the six-months ended June 30, 2013 4 Condensed Consolidated Statements of Cash Flows for the six-months ended June 30, 2013 and 2012 and for the period from December 14, 2011 (Inception) to June 30, 2013 5 Notes to Condensed Consolidated Financial Statements 6 1 VeriTeQ Acquisition Corporation and Subsidiaries (A Development Stage Company) Condensed Consolidated Balance Sheets (in thousands, except par value) June 30, December 31, ASSETS (unaudited) Current assets: Cash $ 1 $ Total current assets 1 Deposits 10 — Intangible assets, net Total assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities: Notes payable, net of discounts (including $175 and $232 to related parties, respectively) $ $ Accounts payable 82 Accrued expenses (including $1,202 and $724 to related parties, respectively) Liability to related party under shared services agreement Total current liabilities Commitments and contingencies Note payable to related party, net of discount 41 78 Subordinated convertible debt with an embedded convertible option, at fair value Estimated royalty obligations Total liabilities Stockholders’ deficit: Common shares ($.01 par value; shares authorized 100,000 and 50,000, respectively; shares issued and outstanding, 43,049 and 36,793, respectively) Additional paid-in-capital Accumulated deficit during the development stage ) ) Total stockholders’ deficit ) ) Total liabilities and stockholders’ deficit $ $ See the accompanying notes to consolidated financial statements. 2 VeriTeQ Acquisition Corporation and Subsidiaries (A Development Stage Company) Consolidated Statements of Operations (in thousands, except per share data) For the Six- Months Ended June 30, For the Six- Months Ended June 30, From December 14, 2011(Inception) to June 30, Operating Expenses: Selling, general and administrative expenses $ $ $ Amortization expense 84 Total operating expenses Interest expense 13 Loss before income taxes ) ) ) Benefit for income taxes — Net loss $ ) $ ) $ ) Net loss per common share — basic and diluted $ ) $ ) $ — Weighted average number of common shares outstanding — basic and diluted See the accompanying notes to consolidated financial statements. 3 VeriTeQ Acquisition Corporation and Subsidiaries (A Development Stage Company) Consolidated Statements of Stockholders’ Deficit For the Six-Months Ended June30, 2013 (in thousands) Common Stock Number Amount Additional Paid-In Capital Accumulated Deficit during development stage Total Stockholders’ Deficit Balance, December 31, 2012 $ $ $ ) $ ) Net loss — — — ) ) Issuance of restricted stock for compensation, January 2013 45 ) — — Issuance of common stock and warrants for note conversion, March 2013 5 — Issuance of warrants in connection with note payable, April 2013 — — 35 — 35 Issuance of common stock and warrants for note conversions, June 2013 11 — Issuance of common stock to investor, June 2013 1 24 — 25 Share-based compensation — — — Balance, June 30, 2013 $ $ $ ) $ ) See the accompanying notes to consolidated financial statements. 4 VeriTeQ Acquisition Corporation and Subsidiaries (A Development Stage Company) Consolidated Statements of Cash Flows (in thousands) For the Six- Months Ended June 30, For the Six- Months Ended June 30, From December 14, 2011 (Inception) to June 30, Cash flows from operating activities: Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Share based compensation — Amortization 84 Non-cash interest expense 8 Deferred income tax benefit — ) ) Change in accounts payable, accrued expenses and liability under shared services agreement Net cash used in operating activities ) ) ) Cash flows from investing activities: Increase in other assets ) — ) Net cash used by investing activities ) — ) Cash flows from financing activities: Proceeds from the issuances of notes payable and warrants 50 — Proceeds from the issuance of common stock to investors 25 80 Proceeds from the issuance of common stock and warrants to investor — 15 15 Net cash provided by financing activities 75 95 Net (decrease) increase in cash ) 1 1 Cash Beginning of period — — Cash — End of period $ 1 $ 1 $ 1 Supplemental disclosure of cash flow information: Interest paid — — — Income taxes paid — — — See the accompanying notes to consolidated financial statements. 5 VeriTeQ Acquisition Corporation (A Development Stage Company) Notes to Condensed Consolidated Financial Statements (unaudited) 1. Organization and Summary of Significant Accounting Policies VeriTeQ Acquisition Corporation (“VeriTeQ”), a Florida corporation, was formed on December 14, 2011 and in January 2012, it acquired a wholly-owned subsidiary, PositiveID Animal Health Corporation, a Florida corporation, from PositiveID Corporation (“PSID”), a related party. In December 2012, VeriTeQ formed a subsidiary, VTQ IP Holding Corporation, a Delaware corporation. VeriTeQ and its subsidiaries are referred to together as, “VeriTeQ,” “the Company,” “we,” “our,” and “us”. Our business consists of ongoing efforts to provide implantable medical device identification and radiation dose measurement technologies to the healthcare industry. The Company is in the development stage as defined by Accounting Standards Codification subtopic 915-10 Development Stage Entities ("ASC 915-10") and its success depends on its ability to obtain financing and realize its marketing efforts. To date, the Company has not generated sales revenues, has incurred expenses and has sustained losses. Consequently, its operations are subject to all the risks inherent in the establishment of a new business enterprise. For the period from December 14, 2011 (Inception) through June 30, 2013, the Company has accumulated losses of $4.5 million. Summary of Significant Accounting Policies Principles of Consolidation The financial statements include our accounts and the accounts of our subsidiaries. All significant intercompany accounts and transactions have been eliminated in consolidation. Presentation and Going Concern The accompanying financial statements have been prepared assuming we will continue as a going concern, which contemplates the realization of assets and the liquidation of liabilities in the normal course of business. We are in the development stage, have incurred operating losses since our inception and have a working capital deficit. These factors raise substantial doubt about our ability to continue as a going concern. The financial statements do not include any adjustments relating to the recoverability and classification of recorded asset amounts or the amounts and classification of liabilities that might result from this uncertainty. Our goal is to achieve profitability and to generate positive cash flows from operations. Our capital requirements depend on a variety of factors, including but not limited to, the cash that will be required to grow our business operations and to service our debt. Failure to raise capital to fund our operations and to generate positive cash flow from such operations will have a material adverse effect on our financial condition, results of operations and cash flows. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles (“GAAP”) in the United States of America (“U.S.”) requires management to make certain estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes. Although these estimates are based on the knowledge of current events and actions we may undertake in the future, they may ultimately differ from actual results. Included in these estimates are assumptions used in determining the lives of long-lived assets, in Black-Scholes-Merton (“BSM”) valuation models in estimating the fair value of stock-based compensation, promissory note with an embedded convertible option and royalty obligations and in determining valuation allowances for deferred tax assets, among others. 6 VeriTeQ Acquisition Corporation (A Development Stage Company) Notes to Condensed Consolidated Financial Statements (unaudited) (continued) Concentration of Credit Risk We maintained our domestic cash in one financial institution during the six-months ended June 30, 2013 and 2012. Balances were insured up to Federal Deposit Insurance Corporation limits of $250,000 per institution. At times, cash balances may exceed the federally insured limits. Stock-Based Compensation At June30, 2013, we had three stock-based employee compensation plans, which are described more fully in Note 7. In accordance with the Compensation – Stock Compensation Topic of the Codification, awards granted are valued at fair value and compensation cost is recognized on a straight line basis over the service period of each award. Income Taxes We adopted Accounting Standards Codification subtopic 740-10, Income Taxes ("ASC 740-10") which requires the recognition of deferred tax liabilities and assets for the expected future tax consequences of events that have been included in the financial statement or tax returns. Under this method, deferred tax liabilities and assets are determined based on the difference between financial statements and tax basis of assets and liabilities using enacted tax rates in effect for the year in which the differences are expected to reverse. Temporary differences between taxable income reported for financial reporting purposes and income tax purposes consist primarily of timing differences such as amortization of intangible assets,deferred officers' compensation and stock-based compensation. A valuation allowance is provided against net deferred tax assets where we determine realization is not currently judged to be more likely than not. We recognize and measure uncertain tax positions through a two-step process in accordance with the Income Taxes Topic of the Codification. The first step is to evaluate the tax position for recognition by determining if the weight of available evidence indicates it is more likely than not that the position will be sustained on audit, including resolution of related appeals or litigation processes, if any. The second step is to measure the tax benefit as the largest amount which is more than 50% likely of being realized upon ultimate settlement. We consider many factors when evaluating and estimating tax positions and tax benefits, which may require periodic adjustments and which may not accurately anticipate actual outcomes. Accordingly, we report a liability for unrecognized tax benefits resulting from the uncertain tax positions taken or expected to be taken in a tax return and recognize interest and penalties, if any, related to uncertain tax positions in income tax expense. Loss Per Common Share and Common Share Equivalent Basic and diluted loss per common share is computed by dividing the lossby the weighted average number of common shares outstanding for the period. Since we have incurred losses attributable to common stockholders, diluted lossper common share has not been computed by giving effect to all potentially dilutive common shares that were outstanding during the period. Dilutive common shares consist of incremental shares issuable upon exercise of stock options and warrants to the extent that the average fair value of our common stock for each period is greater than the exercise price of the derivative securities. Impact of Recently Issued Accounting Standards From time to time, the Financial Accounting Standards Board (“FASB”) or other standards setting bodies will issue new accounting pronouncements. Updates to the FASB Accounting Standards Codification (“ASC” or “Codification”) are communicated through issuance of an Accounting Standards Update (“ASU”). In February 2013, the FASB issued ASU 2013-02, Reporting of Amounts Reclassified Out of Accumulated Other Comprehensive Income , an amendment to FASB ASC Topic 220. The update requires disclosure of amounts reclassified out of accumulated other comprehensive income by component. In addition, an entity is required to present either on the face of the statement of operations or in the notes, significant amounts reclassified out of accumulated other comprehensive income by the respective line items of net income but only if the amount reclassified is required to be reclassified to net income in its entirety in the same reporting period. For amounts not reclassified in their entirety to net income, an entity is required to cross-reference to other disclosures that provide additional detail about those amounts. This ASU is effective prospectively for our fiscal years, and interim periods within those years beginning after December15, 2012. We do not have other comprehensive income or loss and believe the adoption of this will not have a material impact on our financial statements. 7 VeriTeQ Acquisition Corporation (A Development Stage Company) Notes to Condensed Consolidated Financial Statements (unaudited) (continued) 2. Acquisitions Acquisition Dates Acquired Acquisition Price Intangible Assets Acquired Description of Assets (in thousands) PositiveID Animal Health Corporation 1/11/12 $ $ Implantable RFID medical device technologies Bio Sensor patents from PSID 8/28/12 $ — $ — Assignment of bio sensor patents Asset Purchase Agreement from SNC Holding Corp. 12/3/12 $ $ Radiation dose monitoring technology for healthcare industry PositiveID Animal Health Corporation On January 11, 2012, we entered into a stock purchase agreement with PSID to acquire the outstanding stock of PSID’s wholly-owned subsidiary, PSID Animal Health Corporation (“PAH”). Our chairman and chief executive officer is the former chairman and chief executive officer of PSID. In addition, the current chairman and chief executive officer of PSID was a member of our board of directors until July 8, 2013. Under the terms of the stock purchase agreement, we: (i) exchanged 4.0 million shares of our common stock, valued at approximately $0.3 million for the 5.0 million shares of outstanding stock of PAH; (ii) assumed the obligations under outstanding common stock options to acquire 6.9 million shares of PAH, which we converted into stock options to acquire 6.9 million shares of our common stock; (iii) issued a promissory note payable to PSID in the principal amount of $0.2 million with a stated interest rate of 5% per annum (the “PSID Note”); and (iv) assumed obligations under an existing development and supply agreement ; and (v) agreed to make royalty payments to PSID as more fully discussed below. We recorded a discount on the PSID Note of $60 thousand using a discount rate of approximately 11.9%. The PSID Note is secured by substantially all of the assets of PAH, pursuant to a Security Agreement dated January 11, 2012 (the “PSID Security Agreement”). The stock options assumed, which have an exercise price of $0.01 per share, were valued at $0.5 million based on the BSM valuation model using the following assumptions: expected term of 8.2 years, expected volatility of 126%, risk-free interest rate of 1.50%, and expected dividend yield of 0%. In connection with the acquisition, we entered into a license agreement with PSID (the “Original License Agreement”) which grants us a non-exclusive, perpetual, non-transferable, license to utilize PSID’s bio sensor implantable radio frequency identification (RFID) device that is protected under United States Patent No. 7,125,382, “Embedded Bio Sensor System” (the “Patent”) for the purpose of designing and constructing, using, selling and offering to sell products or services related to our business, but excluding the GlucoChip or any product or application involving blood glucose detection or diabetes management. Pursuant to the Original License Agreement, PSID was to receive royalties in the amount of 10% on all gross revenues arising out of or relating to our sale of products, whether by license or otherwise, specifically relating to the Patent, and a royalty of 20% on gross revenues that are generated under a development and supply agreement between PSID and Medical Components, Inc. (“Medcomp”) dated April 2, 2009. The total cumulative royalty payments under the agreement with Medcomp will not exceed $0.6 million. On June 26, 2012, the Original License Agreement was amended pursuant to which the license was converted from a non-exclusive license to an exclusive license, subject to our meeting certain minimum royalty requirements as follows: 2013 - $0.4 million; 2014 - $0.8 million; and 2015 and thereafter - $1.6 million. 8 VeriTeQ Acquisition Corporation (A Development Stage Company) Notes to Condensed Consolidated Financial Statements (unaudited) (continued) The total purchase price of PAH was allocated as follows (in thousands): Intangibles: Technology $ 1,500 Customer relationship Deferred tax liability ) Net $ We paid for this acquisition as follows: 4.0 million shares of common stock issued and assumption of PAH options $ Estimated royalty obligations Promissory note, net $ Based on our current estimates of the amount of royalty payments that we expect to pay under the MedComp agreement at the date of acquisition, we have accrued $0.3 million. In determining the purchase price for PAH, we considered various factors including: (i)projected revenue streams from the assets acquired; (ii)the potential revenue stream from the existing customer relationship; and (iii)the opportunity for expanded research and development of the product offerings and the potential for new product offerings. PAH had no business operations or process prior to the acquisition, and, accordingly, the acquisition was treated as an acquisition of assets and unaudited pro forma results of operations for the six-months ended June30, 2012 are not presented. The assets acquired and consideration paid are recorded at their fair value on the date of the acquisition. See Note 10 for a discussion of a shared services agreement between us and PSID. Bio Sensor Patents On August 28, 2012, we entered into an Asset Purchase Agreement (the “APA”) with PSID, whereby we purchased all of the intellectual property, including patents and patents pending, related to the PSID’s embedded bio sensor portfolio of intellectual property. Under the APA, PSID is to receive royalties in the amount of ten percent (10%) on all gross revenues arising out of or relating to our sale of products, whether by license or otherwise, specifically relating to the embedded bio sensor intellectual property, to be calculated quarterly with royalty payments due within 30 days of each quarter end. Minimum royalty requirements, which begin in 2013 and thereafter through the remaining life of any of the patents and patents pending, are identical to the minimum royalties due under the Original License Agreement, as amended. Simultaneously with the APA, we entered into a license agreement with PSID granting PSID an exclusive, perpetual, transferable, worldwide and royalty-free license to the Patent and patents pending that are a component of the GlucoChip in the fields of blood glucose monitoring and diabetes management. In connection with the APA, the Original License Agreement, as amended June 26, 2012, was terminated. Also on August 28, 2012, the PSID Security Agreement was amended, pursuant to which the assets sold by PSID to us under the APA and the related royalty payments were added as collateral under the PSID Security Agreement. We had no plans to develop or commercialize the Bio Sensor patents, and therefore, no value was ascribed to these patents. Further, we are not aware of a buyer or licensor for these patents. On July 8, 2013, we and PSID amended the terms of the APA to eliminate the minimum royalty payments as more fully discussed in Note 13. 9 VeriTeQ Acquisition Corporation (A Development Stage Company) Notes to Condensed Consolidated Financial Statements (unaudited) (continued) Asset Purchase Agreement with SNC Holding Corp. In December 2012, we entered into an asset purchase agreement and a royalty agreement with SNC Holding Corp. wherein we acquired various technology and trademarks related to our radiation dose measurement technology. Under the terms of the agreements, we issued a non-interest bearing subordinated convertible promissory note, with an embedded convertible option, in the principal amount of $3.3 million and agreed to make royalty payments based on a percentage of revenue earned from the technology acquired. In addition, under the terms of sublicense agreement related to the technology, we agreed to make a $20 thousand sublicense payment in February 2013 and to make minimum sublicense payments aggregating $0.2 million over the period from June 2014 to March 2017. The promissory note was recorded at its fair value of approximately $2.1 million and will be revalued at each reporting period with changes in the fair value recorded as other expense/income. The total purchase price, including estimated royalty obligations of $3.7 million, was approximately $5.8 million. Under the terms of our agreement with SNC Holding Corp., certain intellectual property purchased thereunder, including intellectual property related to our dosimeter products, would revert to SNC Holding Corp. in the event of: (i) a default under the promissory note; (ii) failure to pay the minimum royalty obligations; (iii) failure to perform our obligations with respect to commercializing the intellectual property acquired; or (iv) the occurrence of an unauthorized issuance as defined in the agreement. The total purchase price of the assets acquired was allocated as follows (in thousands): Intangibles: Technology $ Trademarks Total $ We paid for this acquisition as follows: Estimated royalty obligations $ Note at fair value Assumption of liabilities 20 Total $ The estimated fair value of the acquired intangible assets as presented above were determined using discounted cash flow methodology as more fully discussed in Note 3. The assets acquired and consideration paid are recorded at their fair value on the date of acquisition. 3. Intangible Assets Intangibles and other assets consist of the following: June 30, December 31, Lives (in years) (in thousands) (in thousands) Technology, net of accumulated amortization of $381 and $136 $ $ 14 Customer relationship, net of accumulated amortization of $105 and $69 7 Trademarks, net of accumulated amortization of $19 and $3 14 $ $ Amortization of intangibles charged against income amounted to $0.3 million and $0.1 million for the six-months ended June 30, 2013 and 2012, respectively. The estimated fair value of the acquired intangible assets of the acquisitions discussed in Note 2 were determined on the basis of patents and other proprietary rights for technologies, contract lives and estimated revenue, customer relationship and other factors related to forecasted results, and using discounted cash flow methodology using discount rates ranging from 25% to 45%. Under this method, we estimated the cash flows that each of these intangible assets are expected to generate over the course of their expected economic lives. Actual cash flows may differ significantly from these estimates. The expected economic lives of these intangible assets were determined based upon the expected use of the asset, the ability to extend or renew patents and other contractual provisions associated with the asset, the estimated average life of the associated products, the stability of the industry, expected changes in and replacement value of distribution networks, and other factors deemed appropriate. 10 VeriTeQ Acquisition Corporation (A Development Stage Company) Notes to Condensed Consolidated Financial Statements (unaudited) (continued) 4. Accrued Expenses The following table summarizes the significant components of accrued expenses: June 30, December 31, (in thousands) Accrued payroll and payroll related Accrued legal Accrued other expenses 85 72 Total accrued expenses $ $ 5. Notes Payable Notes payable and long-term debt consists of the following (in thousands): June 30, December 31, (in thousands) PSID Note for $200 dated January 11, 2012, bears interest at 5% per annum, net of discount of $33 and $43 was originally payable in monthly installments beginning January 11, 2013 through December 11, 2014. Note was amended in July 2013 to allow for conversion into common stock and extend payment terms. See Note 13. $ $ Demand note issued April 10, 2013, bears interest at 10% per annum, due on demand beginning June 1, 2013. Note was issued with warrants to acquire 500 shares of common stock with an exercise price of $0.25 per share. (1) (2) 50 — Convertible term note for $125 issued September 25, 2012 net of discount of $31, bears interest at 10% per annum, is convertible into shares of common stock at $0.30 per share and matures on March 31, 2013. Note was issued with warrants to acquire 208 shares of common stock with an exercise price of $0.30 per share. Note was converted into common stock in March 2013. An additional 208 warrants with an exercise price of $0.30 per share were granted in March 2013 as an inducement to the conversion. — 94 Convertible term note for $125 issued October 12, 2012, net of discount of $39, bears interest at 10% per annum, is convertible into shares of common stock at $0.30 per shares and matures April 10, 2013. Note was issued with warrants to acquire 208 shares of common stock with an exercise price of $0.30 per share. Note was converted into common stock in June 2013. An additional 208 warrants with an exercise price of $0.30 per share were granted in June 2013 as an inducement to the conversion. — 86 Convertible term note for $100 issued December 31, 2012, net of discount of $55, bears interest at 10% per annum, is convertible into shares of common stock at $0.30 per share and matures June 30, 2013. Note was issued with warrants to acquire 150 shares of common stock with an exercise price of $0.30 per share. Note was converted into common stock in June 2013. An additional 150 warrants with an exercise price of $0.30 per share were granted in June 2013 as an inducement to the conversion. (1) (2) — 45 Convertible term note for $50 issued December 31, 2012, net of discount of $28, bears interest at 10% per annum, is convertible into shares of common stock at $0.30 per shares and matures June 30, 2013. Note was issued with warrants to acquire 75 shares of common stock with an exercise price of $0.30 per share. Note was converted into common stock in June 2013. An additional 75 warrants with an exercise price of $0.30 per share were granted in June 2013 as an inducement to the conversion. (1) (2) — 22 Total notes payable Less: Current maturities Note payable long-term $ 41 $ 78 Subordinated Convertible Note Payable elected at fair value: Non-interest bearing subordinated convertible note payable with a principal amount of $3,300 dated December 3, 2012. Note is convertible into common stock equal to 1/3 of the shares beneficially held by the CEO on the date of conversion. Note was amended in July 2013 to extend the maturity date to June 2015. The note was recorded at its fair value and will be revalued at each reporting period with changes in the fair value recorded as other expense/income. $ $ These notes have been issued to related parties. See Note 10. The warrants are more fully described in Note 7. 11 VeriTeQ Acquisition Corporation (A Development Stage Company) Notes to Condensed Consolidated Financial Statements (unaudited) (continued) Interest expense was approximately $0.4 million and $13 thousand during the six-months ended June 30, 2013 and 2012, respectively, of which approximately $0.1 million and nil related to the beneficial conversion feature of the convertible notes for the six-months ended June 30, 2013 and 2012, respectively. The weighted average effective interest rate was approximately 36.07% and 17.6% for the six-months ended June30, 2013 and 2012, respectively. The fair value of warrants issued as an inducement to convert the notes was approximately $0.1 million and in included in interest expense. 6. Financial Instruments Fair Value Measurements We define fair value as the price that would be received from selling an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. When determining the fair value measurements for assets and liabilities, which are required to be recorded at fair value, we consider the principal or most advantageous market in which we would transact and the market-based risk measurements or assumptions that market participants would use in pricing the asset or liability, such as inherent risk, transfer restrictions and credit risk. We apply the following fair value hierarchy, which prioritizes the inputs used to measure fair value into three levels and bases the categorization within the hierarchy upon the lowest level of input that is available and significant to the fair value measurement: Level 1 – Quoted prices in active markets for identical assets or liabilities. Level 2 – Observable inputs other than quoted prices in active markets for identical assets and liabilities, quoted prices for identical or similar assets or liabilities in inactive markets, or other inputs that are observable or can be corroborated by observable market data for substantially the full term of the assets or liabilities. Level 3 – Inputs that are generally unobservable and typically reflect management’s estimates of assumptions that market participants would use in pricing the asset or liability. 12 VeriTeQ Acquisition Corporation (A Development Stage Company) Notes to Condensed Consolidated Financial Statements (unaudited) (continued) During the six-months ended June 30, 2013 and 2012, we had no Level 1 or Level 2 assets or liabilities. The convertible note issued to SNC Holdings Corp., which has a convertible option embedded in the note, and the estimated royalty obligations were valued using Level 3 inputs. Notes Payable and Long-Term Debt The carrying amount approximates fair value based on management’s estimate of the applied discount rates and fair value adjustments. The subordinated convertible note with an embedded conversion option was discounted at 22.8% over 2 years. Accounts Payable, Accrued Expenses, Liability to Related Party Under Shared Services Agreement The carrying amount of these current liabilities approximates fair value because of the short term nature of these items. Estimated Royalty Obligations The carrying amount approximates management’s estimate of the present value of royalty obligations that will be paid, discounted at rates ranging from 25% to 60% for a period from 3 to 14 years. The liabilities measured at fair value at December 31, 2012 and 2011 are classified as follows (in thousands): June 30, 2013 December 31, 2012 Level 1 Level 2 Level 3 Level 1 Level 2 Level 3 Liabilities: Subordinated convertible note with an embedded conversion option $ — $ — $ $ — $ — $ Royalty obligations $ — $ — $ $ — $ — $ The following is a summary of activity of Level 3 liabilities for the six months ended June 30, 2013: Subordinated Note with Convertible Option Estimated Royalty Obligations Balance at December 31, 2012 $ $ Change in fair value — — Balance at June 30, 2013 $ $ ** ** Includes $35 of current royalty obligations included in accrued expenses at June 30, 2013. 7. Stockholders’ Deficit Common Stock At June 30 2013, we had authorized 100.0 million shares of common stock of which approximately 43.0 million were issued and outstanding. Of the issued and outstanding common stock, 29.2 million shares were issued to our founder and Chief Executive Officer. 13 VeriTeQ Acquisition Corporation (A Development Stage Company) Notes to Condensed Consolidated Financial Statements (unaudited) (continued) Warrants We have issued warrants exercisable forshares of common stock for consideration, as follows (in thousands, except exercise price): Series/ Issue Date Warrants Authorized Warrants Issued Exercised/ Forfeited Balance June 30, Exercise Price Exercisable Period (years) Series A /June 2012 — $ 3 Series B / September 2012 — $ 3 Series C / October 2012 — $ 3 Series D / December 2012 75 75 — 75 $ 5 Series E /December 2012 — $ 5 Series F / March 2013 — $ 3 Series G / April 2013 — $ 3 Series H / June 2013 — $ 3 — The Series A warrants were issued in connection with a stock subscription agreement under which we also issued 0.2 million shares of our common stock to an investor. The Series A warrants are exercisable at any time during the exercisable periods. The Series A warrant agreement provides for the number of shares to be adjusted in the event of a stock split, a reverse stock split, a share exchange or other conversion or exchange event in which case the number of warrants and the exercise price of the warrants shall be adjusted on a proportional basis. The Series B, C, D, E, F, G and H warrants were issued in connection with promissory notes, which are more fully described in Note 5. These warrants are exercisable at any time during the exercisable periods. The warrant agreements provide for the number of shares to be adjusted in the event of a stock split, a reverse stock split, a share exchange or other conversion or exchange event in which case the number of warrants and the exercise price of the warrants shall be adjusted on a proportional basis. The total value of these warrants of $0.3 millionwas amortized to interest expense over the life of the promissory notes and accordingly, we recorded $0.3 million and nil of non-cash interest expense related to these warrants during the six-months ended June 30, 2013 and 2012, respectively. We determined the value of the warrants issued in 2012 and 2013 utilizing the following assumptions in the BSM valuation model: Warrants Issued Dividend Yield Volatility Expected Lives (Yrs.) Risk-Free Rate Date of the Assumptions June 2012 % % 3 % June 1, 2012 September 2012 % % 3 % September 25, 2012 October 2012 % % 3 % October 12, 2012 December 2012 % % 5 % December 31, 2012 March 2013 % % 3 % March 18, 2013 April 2013 % % 3 % April 10, 2013 June 2013 % % 3 % June 1, 2013 14 VeriTeQ Acquisition Corporation (A Development Stage Company) Notes to Condensed Consolidated Financial Statements (unaudited) (continued) Stock Option Activity In accordance with the Compensation – Stock Compensation Topic of the Codification, awards granted are valued at fair value and compensation cost is recognized on a straight line basis over the service period of each award. Upon exercise of stock options, our policy is to issue new shares from its authorized but unissued balance of common stock outstanding that have been reserved for issuance under our stock option plans. A summary of the status of our three stock options plans as of June 30, 2013 is presented below. With the acquisition of PAH in January 2012, we acquired a stock option plan, referred to as the PAH Plan. Under the PAH Plan, the number of shares authorized to be issued or sold, or for which options, Stock Appreciation Rights (“SARs”), or Performance Shares may be granted to our officers, directors, employees and consultants is approximately 6.9 million. As of June 30, 2013, approximately 6.7 million options have been granted, net of forfeitures, approximately 6.7 million options are outstanding, and 0.2 million shares are available for future issuance. The options were fully vested on the date of acquisition of PAH in January 2012. Of the outstanding options, 3.9 million expire in 2020 and 2.8 million expire in 2021. Under our 2012 Stock Plan, the number of shares authorized to be issued or sold, or for which options, SARs, or Performance Shares may be granted to our officers, directors, employees and consultants is approximately 10.0million. As of June 30, 2013, 1.4 million options have been granted, net of forfeitures, 1.4 million options are outstanding, and 4.2 million shares are available for future issuance. The options vest as determined by our board of directors and expire, on average, five years from the date of grant. Under our 2013 Stock Plan, the number of shares authorized to be issued or sold, or for which options, SARs, or Performance Shares may be granted to our officers, directors, employees and consultants is approximately 10.0million. As of June 30, 2013, 5.5 million options have been granted, net of forfeitures, 5.5 million options are outstanding, and 4.5 million shares are available for future issuance. The options vest as determined by our board of directors and are expire, on average, five years from the date of grant. During the six months ended June 30, 2013 and 2012, we granted 5.5 million and 1 million options, respectively. The weighted average fair values of the options granted during the six months ended June 30, 2013 and 2012 were $0.25 and $0.06, respectively. We account for our stock-based compensation plans in accordance with ASC 718-10, Compensation – Stock Compensation . Under the provisions of ASC 718-10, the fair value of each stock option is estimated on the date of grant using a BSM option-pricing formula, and amortizing that value to expense over the over the expected performance or service periods using the straight-line attribution method. The weighted average values of the assumptions used to value the options granted in the six-months ended June 30, 2013 under the 2013 Stock Plan were as follows: expected term of 5 years, expected volatility of 126%, risk-free interest rates of 0.83%, and expected dividend yield of 0%. The weighted average values of the assumptions used to value the options granted in the six-months ended June 30, 2012 under the 2012 Stock Plan were as follows: expected term of 5 years, expected volatility of 126%, risk-free interest rates of 0.74%, and expected dividend yield of 0%. The expected life represents an estimate of the weighted average period of time that options are expected to remain outstanding given consideration to vesting schedules and the Company’s historical exercise patterns. Expected volatility is estimated based on the historical volatility of similar companies’ common stock. The risk free interest rate is estimated based on the U.S. Federal Reserve’s historical data for the maturity of nominal treasury instruments that corresponds to the expected term of the option. The expected dividend yield is 0% based on the fact that we have never paid dividends and have no present intention to pay dividends. 15 VeriTeQ Acquisition Corporation (A Development Stage Company) Notes to Condensed Consolidated Financial Statements (unaudited) (continued) During the six-months ended June 30, 2013 and 2012, we recorded $0.6 million and nil, respectively, in compensation expense related to stock options granted to our directors, employees and consultants (who provide corporate support services). A summary of the stock option activity for our stock options plans for 2013 is as follows (shares in thousands): Stock Options Weighted Average Exercise Price Weighted Average Contractual Term (years) Aggregate
